DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


Claim Rejections - 35 USC § 112

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the instant recitation of the support member is recited as, “obtaining a support member having a body portion including a plurality of recesses longitudinally spaced from one another” and “positioning a flex circuit around the support member such that the flex circuit is radially spaced from the body portion of the support member”. 
It is unclear what additional components the support member comprises as the only element recited is the body portion and the body portion itself is undefined except for having “recesses”. It is believed that the recitation of claim 2, reciting properly the forming of the support into a lumen between the flex circuit and support via the 

Allowable Subject Matter
Claims 20-28 are allowable. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Taking into account the closest reasonable prior art like that to Eberle et al (US 7,226,417) it is well-known and taught to fill gaps with backing material, especially those between flex circuit elements and transducers, as well as gaps between a lumen and flex circuit, but the reference and others like it fail to specifically disclose the structure of a support around which the flex circuit is disposed and wherein the recesses of the flex circuit form a lumen between the flex circuit and the support via the recesses to fill with backing material.
The act of filling space with backing material is known, but the specific structure of the support and recesses combined with the creation of a fluid-allowing lumen between the recesses and the flex circuit itself is not taught within the art (along a radial axis). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793